Citation Nr: 1447412	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected bilateral pes planus prior to March 5, 2014, and an evaluation in excess of 30 percent from March 5, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected right shin splint with residual knee pain.

3.  Entitlement to an evaluation in excess of 10 percent for a service-connected left shin splint with residual knee pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was brought before the Board in January 2014, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination.

During the pendency of this appeal, in a July 2014 rating decision, the RO awarded the Veteran an increased rating to 30 percent for his bilateral pes planus, effective March 5, 2014, the date of the most recent examination.  The Veteran takes issue with this effective date indicating his feet were manifested by consistent symptoms throughout the appellate time frame.  In any case, after the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In January 2014, at the time the claims were previously before the Board, the medical evidence consisted of VA outpatient treatment records through May 2011 and a May 2010 VA examination of the pertinent disabilities.  The VA outpatient treatment records also noted additional diagnoses of the feet and knees, notably a diagnosis of bilateral plantar fasciitis in November 2009 and May 2010 VA outpatient treatment records and, in May 2011, a VA treatment record noted a history of torn right anterior cruciate ligament (ACL) repair.  The Veteran contended his disabilities had worsened since the last May 2010 VA examination.

In light of the evidence and the Veteran's contentions, the Board previously remanded the claims to ascertain the current severity of his disabilities and to differentiate manifestations stemming from the service-connected disabilities versus manifestations unrelated to the service-connected disabilities.  Specifically, the Board noted the diagnoses of plantar fasciitis and a right knee ACL tear.

The Veteran was afforded new VA examinations in March 2014.  While the examiner noted the Veteran's plantar fasciitis as "commonly associated with flat feet," the examiner did not address or mention the May 2011 VA treatment record noting a history of right ACL repair.  The Board's January 2014 remand also specifically directed the examiner to conduct current diagnostic tests, to include x-rays and MRIs, it appears the examiner's compliance is incomplete.  Rather than conducting new x-rays on the feet, the examiner relied on old 2003 x-rays.  While x-rays were conducted on the knees in July 2012, the examiner did not order MRIs or otherwise explain why MRIs were unnecessary.  The Veteran's representative takes issue particularly with the examiner relying on 2003 x-rays, which are over a decade old.

In light of the inadequacies outlined above, new VA examinations are warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The AMC must also take this opportunity to obtain VA outpatient treatment records from March 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all records of VA treatment from the VA Medical Center in Temple, Texas, and all associated outpatient clinics, dated from March 2014 to the present.

2.  After requested records are obtained, to the extent available, provide the Veteran an appropriate VA examination to determine the current severity and manifestations of his service-connected bilateral shin splints with knee pain and bilateral pes planus with plantar fasciitis. The claims file must be made available to and reviewed by the examiner.  

Any testing deemed necessary, to include X-ray and magnetic resonance imaging (MRI) testing of the Veteran's lower extremities and feet, must be performed.  If these tests are not performed, the examiner must explain why these tests are unnecessary to ascertain the current severity of the conditions.

Thereafter, the examiner must address the following:

a. Separately describe the manifestations and severity of the Veteran's right and left shin splints. In doing so, the examiner should identify if the disability includes knee and/or ankle impairment on the right and left, and if so, the severity of such.
   
b. Describe the manifestations and severity of the Veteran's bilateral pes planus with plantar fasciitis.  If any additional disability of either of the Veteran's feet is found the examiner should, to the extent possible, differentiate between the symptomatology attributable to any such disability as opposed to the symptoms of the Veteran's service-connected pes planus with plantar fasciitis.
   
A full rationale for all opinions must be stated and explained.

3.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's claims remanded herein with consideration of all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

